          Case 3:19-cr-00082-SI        Document 46       Filed 12/22/20     Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                            Case No. 3:19-cr-82-SI

        v.                                            OPINION AND ORDER

 TREVOR RYAN LESLEY,

                Defendant.



Michael H. Simon, District Judge.

       Defendant Trevor Ryan Lesley, age 41, pleaded guilty to possession with intent to

distribute methamphetamine, in violation of federal law. On February 26, 2020, the Court

sentenced Mr. Lesley to a term of imprisonment of 60 months, followed by four years of

supervised release. Mr. Lesley is serving his sentence at the Federal Correctional Institution in

Sheridan, Oregon (FCI Sheridan). To date, he has served 40 percent of his sentence, and the

Bureau of Prisons (BOP) has scheduled Mr. Lesley for release on June 3, 2023. On April 10,

2020, Mr. Lesley submitted his request for reduction in sentence to the warden at FCI Sheridan.

On October 8, 2020, Mr. Lesley filed with the Court a Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). ECF 36. The Government opposes Mr. Lesley’s motion. As explained

below, the Court denies Mr. Lesley’s motion to reduce sentence.



PAGE 1 – OPINION AND ORDER
           Case 3:19-cr-00082-SI       Document 46        Filed 12/22/20     Page 2 of 7




               LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

Congress, however, has authorized a district court to modify a defendant’s sentence in three

limited circumstances: (1) when granting a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A); (2) when expressly permitted by statute or Rule 35 of the Federal Rules of

Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing range

that later has been lowered by the United States Sentencing Commission (USSC). 18 U.S.C.

§ 3582(c)(1). The motion before the Court seeks compassionate release.

       Before 2018, § 3582(c)(1)(A) required that a motion for compassionate release be

brought only by the BOP. The First Step Act (FSA), Pub. L. No. 115-391, 132 Stat. 5194

(Dec. 21, 2018), amended § 3582 to authorize courts to grant a motion for compassionate release

filed by a defendant. A defendant, however, may only bring a motion for compassionate release

after: (1) petitioning the BOP to make such a motion on the defendant’s behalf; and (2) either

(a) the defendant has exhausted all administrative appeals after the BOP denied the defendant’s

petition or (b) thirty days has elapsed after the warden of the defendant’s facility received the

defendant’s petition, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).1

       Compassionate release under § 3582(c)(1)(A) authorizes a court to modify a defendant’s

term of imprisonment if the court finds that two conditions have been satisfied. The first is that



       1
         The United States Courts of Appeal for the Fifth and Sixth Circuits have held that a
defendant’s failure to satisfy this administrative exhaustion requirement does not deprive a court
of subject-matter jurisdiction; instead, this is a mandatory claim-processing rule that binds a
court when properly asserted by the Government and not forfeited. See United States v. Alam,
960 F.3d 831, 833 (6th Cir. 2020); United States v. Franco, 973 F.3d 465, 467-68 (5th Cir. 2020)
(agreeing with Alam). The Ninth Circuit has not yet addressed this issue.



PAGE 2 – OPINION AND ORDER
           Case 3:19-cr-00082-SI       Document 46        Filed 12/22/20     Page 3 of 7




“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

The second is that “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The USSC policy statement for reducing a

term of imprisonment under § 3582(c)(1)(A) is found in the United States Sentencing Guidelines

Manual (USSG) at § 1B1.13. That policy statement explains the phrase “extraordinary and

compelling reasons.” USSG § 1B1.13(1)(A) and cmt. 1. Four out-of-circuit federal appellate

courts, however, have held that § 1B1.13 does not apply to a motion filed by a defendant.2

       Section 3582(c)(1)(A) also directs a district court to consider the factors set forth in 18

U.S.C. § 3553(a), to the extent they are applicable. The factors under § 3553(a) include: the

nature and circumstances of the offense; the history and characteristics of the defendant; and the

need for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, afford adequate deterrence, protect the public, and provide the

defendant with needed training, medical care, or other treatment in the most effective manner. 18

U.S.C. § 3553(a). Thus, in resolving a motion for early release from incarceration brought under

§ 3582(c)(1)(A)(i), a district court must be sensitive to the factors in § 3553(a), including

consideration of the protection of the public.




       2
          In United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020), the Second Circuit
held that USSG § 1B1.13 is not applicable, and therefore not binding, as to defense-filed motions
because that section has not been updated since the First Step Act expanded the compassionate
release statute to permit defense-filed motions. The Second Circuit explained that the policy
statement “is clearly outdated” because it still requires a “motion of the Director of the Bureau of
Prisons.” Brooker, 976 F.3d at 235. The Fourth, Sixth, and the Seventh Circuits agree with the
Second Circuit on this point. See United States v. McCoy, No. 20-6821, 2020 WL 7050097, at *7
(4th Cir. Dec. 2, 2020); United States v. Jones, 980 F.3d 1098, 1110 (6th Cir. Nov. 20, 2020);
United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. Nov. 20, 2020). The Ninth Circuit has not
yet addressed this issue.



PAGE 3 – OPINION AND ORDER
          Case 3:19-cr-00082-SI        Document 46       Filed 12/22/20      Page 4 of 7




       Compassionate release is “rare” and “extraordinary,” and courts routinely deny such

claims. United States v. Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16, 2020)

(“[A] compassionate release . . . is an extraordinary and rare event.”) (citation omitted). A

defendant bears the burden to show special circumstances meeting the high bar set by Congress

for compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal.

Jan. 31, 2020) (holding that a defendant bears the burden of establishing entitlement to

sentencing reduction and citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir.

1998)). As other district courts have noted: “To be faithful to the statutory language requiring

‘extraordinary and compelling reasons,’ it is not enough that Defendant suffers from . . . chronic

conditions that [he] is not expected to recover from. Chronic conditions that can be managed in

prison are not a sufficient basis for compassionate release.” United States v. Ayon-Nunez, 2020

WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020) (rejecting a claim for compassionate release from

a defendant suffering from severe back injuries and epilepsy) (brackets in original) (quoting

United States v. Weidenhamer, 2019 WL 6050264, at *5 (D. Ariz. Nov. 8, 2019)). A court also

must consider the sentencing factors under § 3553(a), to the extent they are applicable. See

§ 3582(c)(1)(A).

                                          DISCUSSION

       BOP medical records confirm that Mr. Lesley has hypertension. When he was first tested

by BOP health services last year, Mr. Lesley’s blood pressure appeared to be well-controlled.

Since May of this year, however, after the COVID-19 pandemic lockdown began, his readings

have been significantly elevated. Mr. Lesley also has high total cholesterol levels and high

triglycerides, showing an increased risk of developing coronary artery disease. In addition,

Mr. Lesley may be obese. Although his last recorded weight by BOP health services was 177

pounds in July 2019, Mr. Lesley reports that he now weighs 205 pounds. At 5’7” tall, his body


PAGE 4 – OPINION AND ORDER
            Case 3:19-cr-00082-SI      Document 46        Filed 12/22/20     Page 5 of 7




mass index is 32.1.2. Mr. Lesley indicates that lockdown conditions and lack of control over his

diet and exercise have contributed to his weight gain.

       Based on a heightened vulnerability to COVID-19, Mr. Lesley requests release to a

transitional placement in the Northwest Reentry Center, contingent on full engagement in

substance abuse treatment and cognitive behavioral therapy. Even if these facts were otherwise

sufficient to show extraordinary and compelling circumstances,3 when the Court considers the

need to protect the public, Mr. Lesley fails to meet the high bar set by Congress for

compassionate release.

       Mr. Lesley was born in 1979. In 1997, he was arrested for assault. In 1999, while still on

probation, he was arrested on two new counts of assault after he stabbed two victims during an

attempted stereo theft. While on supervised release in 2003, he was charged with reckless

endangerment and fleeing from police after he refused to let a female passenger out of his

vehicle, led police on a high-speed chase, and ultimately crashed into an apartment building

while intoxicated. In 2004, while on supervised release, he was arrested for possession of

methamphetamine and giving a false identification to police. Several months later, while on

supervision, he was arrested for theft after breaking into a neighbor’s vehicle. An arrest warrant

was issued when Mr. Lesley failed to appear, and police discovered that he was in possession of

an additional four stolen identities. Mr. Lesley, already a felon at the time, was also found in

possession of a firearm.

       After serving a 13-month prison term for the identity thefts, Mr. Lesley was released on

probation. His probation was revoked in 2008, and he was sentenced to an additional 30 months.

In 2011, while on supervision, Mr. Lesley was arrested on charges of theft and aggravated theft


       3
           Mr. Lesley has exhausted his administrative remedies.



PAGE 5 – OPINION AND ORDER
          Case 3:19-cr-00082-SI        Document 46        Filed 12/22/20     Page 6 of 7




after police discovered more than $10,000 of stolen property hidden at his home. He received an

additional charge of theft for stealing musical equipment and was again placed on probation. In

2014, his probation was revoked, and he was sentenced to 31 months in prison, with post-prison

supervision to run through July of 2021.

       Mr. Lesley’s pattern of criminal behavior continued through his current conviction. On

September 18, 2018, while still under post-prison supervision, he was arrested after police found

him in possession of 76 grams of heroin, 61 grams of meth, a loaded handgun, and more than

300 rounds of ammunition. He was released on September 27, 2018, only to be rearrested on

January 22, 2019, when police found him in possession of an additional 2.76 grams of meth, 49

grams of heroin, and an airsoft gun designed to replicate a Glock pistol. Mr. Lesley was released

on January 31, 2019 but was arrested again on March 20, 2019. He was found in a vehicle with

methamphetamine, a meth pipe, and a handgun hidden in the air vent.

       As a result of these three arrests, Mr. Lesley was charged with two counts of possession

with intent to distribute heroin, one count of possession with intent to distribute

methamphetamine, and one count of felon in possession of a firearm. He pleaded guilty to

possession with intent to distribute methamphetamine and was sentenced on February 26, 2020,

to the mandatory minimum of 60 months’ imprisonment and four years of supervised release.

       In addition to concerns about Mr. Lesley’s proclivity for drugs and firearms, the

Government is apprehensive about Mr. Lesley’s proposed release plan based on his history of

noncompliance under supervision. His record shows that he has consistently engaged in further

criminal activity while on probation, parole, or supervised release. The Court shares the

Government’s concern. Courts have repeatedly trusted Mr. Lesley to be released from custody

subject to carefully prescribed terms designed to help curtail further criminal behavior, but he




PAGE 6 – OPINION AND ORDER
          Case 3:19-cr-00082-SI        Document 46       Filed 12/22/20     Page 7 of 7




has repeatedly broken that trust. The Court hopes that someday Mr. Lesley will decide to change

this patten, but on the record currently before the Court, a finding cannot be made that

Mr. Lesley has met the high bar set by Congress for compassionate release.

                                         CONCLUSION

       The Court has considered all the relevant factors for compassionate release and denies

Mr. Lesley’s Motion to Reduce Sentence. ECF 36.

       IT IS SO ORDERED.

       DATED this 22nd day of December, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 7 – OPINION AND ORDER
